Case 1:17-cv-00135-MSG Document 140 Filed 10/15/20 Page 1 of 5 PageID #: 1782




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   )
   GENUINE ENABLING                                )
   TECHNOLOGY LLC,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
                 v.                                )            C.A. No. 17-135-MSG
                                                   )
   SONY CORPORATION and SONY                       )
   INTERACTIVE ENTERTAINMENT                       )
   LLC,                                            )
                                                   )
         Defendants.                               )

       STIPULATION AND ORDER EXTENDING CASE SCHEDULE AND
        REGARDING SONY DOCUMENT PRODUCTION AND DEPOSITIONS

       WHEREAS, on June 4, 2020, the Court issued the operative Amended Scheduling

Order (Dkt. 121) setting a fact discovery deadline of October 22, 2020;

       WHEREAS, on June 22, 2020, the Court issued an order correcting and modifying the

expert deadlines in the Amended Scheduling Order (Dkt. 127);

       WHEREAS, the parties have encountered various delays and difficulties posed by the

COVID-19 pandemic and also have encountered various discovery disagreements;

       WHEREAS, the parties wish to resolve the impacts of these delays and various disputes

via stipulation after successfully conferring to resolve the majority of said disputes;

       WHEREAS, Sony and GET have been looking into various potential alternative solutions

with regard to depositions of Sony witnesses located in Japan given current problems posed by the

COVID-19 pandemic and continue to discuss those potential solutions;

       WHEREAS, Sony has continued to diligently search for additional documents and

information responsive to GET’s discovery requests;
Case 1:17-cv-00135-MSG Document 140 Filed 10/15/20 Page 2 of 5 PageID #: 1783




       WHEREAS, Sony has proposed a three-month extension of time to complete outstanding

discovery and depositions will allow the parties to do so in an orderly and efficient manner;

       WHEREAS, GET does not oppose the requested three-month extension in view of Sony’s

stipulated times to complete discovery as set forth below;

       WHEREAS, the parties are still conferring to eliminate a handful of remaining discovery

disputes, and although it is GET’s position Sony has already promised to provide the remaining

disputed discovery, GET has agreed to continue those discussions so as not to further delay

submission of this stipulation;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the parties hereto and subject to the approval of the Court, that:

       1. Sony shall provide GET the proposed dates for depositions of Sony’s three designated

           U.S.-based witnesses no later than two weeks from the date of the Court’s order

           approving this stipulation and proposed order.

       2. Sony shall provide a proposal to GET with respect to a procedure for depositions of

           Sony’s designated Japan-based witnesses to the extent a viable solution is available, as

           well as dates for such depositions, no later than two weeks from the date of the Court’s

           order approving this stipulation and proposed order.

       3. To the extent Sony cannot determine a viable solution for depositions of Japan-based

           witnesses in light of COVID-related restrictions at or before the time set forth in

           Paragraph 2, the parties will present the issue to the Court for guidance at that time.

       4. Sony shall serve on GET all of the outstanding discovery responses and documents (to

           the extent such documents and/or information exist) set forth below no later than five

           weeks from the date of the Court’s Order approving this stipulation and proposed order:
Case 1:17-cv-00135-MSG Document 140 Filed 10/15/20 Page 3 of 5 PageID #: 1784




       Item
            Discovery Request(s)      Description
        No.
       1    Interrogatory No. 20      Identification of functional features of PS2
                                      controllers
       2     Interrogatory No. 22 &   Cost and profit information for PS2 console and
             Document Request No.     controllers (cost of goods sold, other costs, and gross
             28                       and marginal profit)
       3     Interrogatory No. 23 &   Licensing revenue relating to Accused Controllers
             Document Request No.     and PS2-compatible controllers
             29
       4     Interrogatory No. 24     Identification of games that use motion control
                                      features of Accused Products and associated
                                      revenue for such games
       5     Document Request No. 8   “documents that are sufficient to identify entities
                                      involved in the design and development of the
                                      Accused Products as well as the sale, distribution,
                                      and marketing of the Accused Products within the
                                      United States”
       6     Document Request No.     “notes, memoranda, minutes of meetings, or other
             27                       documents generated by, prepared for, or received
                                      by your [sic] directors, officers and/or board of
                                      directors that relate to Defendants’ alleged
                                      infringement or the validity, or enforceability of the
                                      ‘730 patent”
       7     Document Request No.     “Patent licenses related to the communication of
             32                       button and motion sensing input of the Accused
                                      Controllers with the Accused Consoles…” and
                                      “documents related to royalty rates for licenses
                                      related to the communication of button and motion
                                      sensing input of the Accused Controllers with the
                                      Accused Consoles…”
       8     Document Request No.     Market analysis, market share, market studies,
             34                       market reports
       9     Document Request Nos.    Documents sufficient to show Sony’s U.S. market
             44-47                    share for gaming consoles and video game
                                      controllers for the 3 years prior to the first U.S. sale
                                      of a PS3 console and for each year following
       10    Document Request Nos.    Profit projections for PS3 and PS4
             48-49
       11    Document Request No. Licensing revenue from third party controllers
             51                    adapted for use on PS3 and PS4
       12    Document Request No. Patents relating to the Accused Products
             52
Case 1:17-cv-00135-MSG Document 140 Filed 10/15/20 Page 4 of 5 PageID #: 1785




       Item
            Discovery Request(s)     Description
        No.
       13   Document Request Nos. “Document showing product and market testing of
            54-55                    the Accused Products related to competing products
                                     sold in the United States” and “document showing
                                     comparisons of the Accused Products to competing
                                     products sold in the United States.”
       14   Document Request No. Technology licensed for use in the Accused Products
            56
       15   Document Request No. Balance sheets and income statements for the
            58                       Accused Products
       16   Document Request No. Development costs relating to the Accused Products
            59
       17   Information Requested in Identification of final versions DS3 and PS-Move
            Conjunction with GET’s code-sets
            December 9-11, 2019
            Inspection of Sony’s
            Source Code


      5. To the extent responsive information does not exist with respect to any of the above

         following Sony’s reasonable and diligent search, Sony shall supplement its response to

         the respective discovery request to indicate as much no later than five weeks form the

         date of the Court’s Order approving this stipulation and proposed order.

      6. The parties have a small number of remaining points of dispute that they are attempting

         to resolve without the Court’s intervention. To the extent agreement is not reached, the

         parties agree to present any remaining disputes by joint letter within two weeks from

         the date of the Court’s order approving this stipulation and proposed order.

      7. All discovery shall be completed by January 22, 2021.

      8. Opening expert reports on which a party bears the burden of proof shall be produced

         by March 3, 2021. Responsive expert reports shall be produced by April 4, 2021.

         Along with the submissions of the expert reports, the parties shall advise of the dates

         and times of their experts’ availability for deposition.
Case 1:17-cv-00135-MSG Document 140 Filed 10/15/20 Page 5 of 5 PageID #: 1786




Dated: September 30, 2020

 /s/ Stephen B. Brauerman                    /s/ Kenneth L. Dorsney
Stephen B. Brauerman (No. 4952)             Kenneth L. Dorsney (#3726)
BAYARD, P.A.                                MORRIS JAMES LLP
600 N. King Street, Suite 400               500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                        Wilmington, DE 19801
(302) 655-5000                              (302) 888-6800
sbrauerman@bayardlaw.com                    kdorsney@morrisjames.com


OF COUNSEL:                                 OF COUNSEL:

Devan V. Padmanabhan                        Kelly Hughes
PADMANABHAN & DAWSON PLLC                   Erise IP, P.A.
45 South 7th Street, Ste. 2315              5299 DTC Blvd, Suite 1340
Minneapolis, MN 55402                       Greenwood Village, CO 80111
Tel: (612) 444-3601                         913-777-5600
devan@paddalawgroup.com                     kelly.hughes@eriseip.com

Counsel for Plaintiff
Genuine Enabling Technology LLC             Eric A. Buresh
                                            Hunter Horton
                                            Jason R. Mudd
                                            7015 College Blvd., Suite 700
                                            Overland Park, KS 66211
                                            913-777-5600
                                            eric.buresh@eriseip.com
                                            hunter.horton@eriseIP.com
                                            jason.mudd@eriseIP.com


                                            Counsel for Sony Defendants



                             15th day of _________________,
      IT IS SO ORDERED this _____          October          2020.



                                             /s/ Mitchell S. Goldberg
                                            ____________________________________
                                            MITCHELL S. GOLDBERG
                                            United States District Court Judge
